NUMBER 13-12-00614-CV

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG
____________________________________________________________

MARCO A. RAMIREZ,                                                         Appellant,

                                          v.

AMBROSIO HERNANDEZ, M.D.,                           Appellee.
____________________________________________________________

             On Appeal from the 389th District Court
                   of Hidalgo County, Texas.
____________________________________________________________

                         ORDER OF ABATEMENT
                  Justices Rodriguez, Garza and Benavides
                             Order Per Curiam

      On November 14, 2013, Eduardo S. Espinosa, court-appointed Receiver for

appellant, Marco Ramirez., filed a “Motion to Suspend Appeal.” Previously, Espinosa

filed a “Notice of Receivership” stating that, in Securities and Exchange Commission v.

Marco Ramirez et al, Civil Action No. 7:13-CV-531, the United States District Court for

the Southern District of Texas, McAllen Division (Receivership Court), appointed him
Receiver ”to marshal, conserve, hold and, where necessary, operate” all of appellant’s

assets. In the “Order Appointing Receiver,” attached to the notice and motion, the

Receivership Court names appellant as a receivership defendant and authorizes

Espinosa to “defend, compromise or adjust or otherwise dispose of any or all actions or

proceedings instituted against the Receivership Estate.” The order also states that “all

civil proceedings of any nature . . . involving . . . [the] receivership defendants” are

“stayed until further Order of this Court.” Along with the Motion to Suspend Appeal,

appellant filed a “Certificate of Conference” stating that the motion is unopposed by

appellee. 1

       Accordingly, appellant’s motion to suspend appeal is hereby GRANTED and the

appeal is ABATED until further order of this Court. 2               See TEX. R. APP. P. 2.            Any

documents filed subsequent to this order will remain pending until the appeal is

reinstated. The parties are directed to take such action as is appropriate to advise the

Court of any change in the status of the proceedings in the Receivership Court that

would affect the status of this appeal.

       It is so ORDERED.

                                                                PER CURIAM


Delivered and filed the
9th day of December, 2013.




       1
           Appellant Marco Ramirez has not filed a pro se response to the Motion to Suspend Appeal.



                                                    2